              Case 3:17-cv-05806-RJB Document 409 Filed 09/14/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
        STATE OF WASHINGTON,                                 CASE NO. C17-5806 RJB
10
                                   Plaintiff,                ORDER GRANTING STATE OF
11                 v.                                        WASHINGTON’S MOTION TO
                                                             COMPEL PARTIALLY
12      THE GEO GROUP, INC.,                                 UNREDACTED LETTER AND
                                                             RELATED FINANCIAL
13                                 Defendant.                CALCULATIONS

14

15          THIS MATTER comes before the Court on the State of Washington’s Motion to Compel

16   Partially Unredacted Letter and Related Financial Calculations (Dkt. 396). The Court is familiar

17   with the file and records herein, and with documents filed in support of and in opposition to the

18   motion. For the reasons stated below, the motion should be granted. ‘

19          First, this is, in the Court’s opinion, a motion under FRCP 26(e), requiring supplemental

20   disclosures, and not a case schedule modification under FRCP 16(b)(4).

21          Second, Defendant has not established any privilege protecting the subject material from

22   disclosure.

23

24

     ORDER GRANTING STATE OF WASHINGTON’S MOTION TO COMPEL PARTIALLY UNREDACTED
     LETTER AND RELATED FINANCIAL CALCULATIONS - 1
              Case 3:17-cv-05806-RJB Document 409 Filed 09/14/20 Page 2 of 3



 1          Third, whether the subject material is admissible in evidence is not relevant to the

 2   question here presented. “Information within the scope of discovery need not be admissible in

 3   evidence to be discoverable.” FRCP 26(b)(1).

 4          Fourth, the subject material is within the scope of discoverable information pursuant to

 5   FRCP 26(b)(1).

 6          Fifth, the motion is timely and the parties have met and conferred. Delays in bringing

 7   this matter to the Court’s attention have been well explained in Plaintiff’s pleadings and are

 8   justified by the circumstances presented.

 9          Therefore, the motion is GRANTED and it is ORDERED that Defendant GEO shall

10   produce on or before September 18, 2020:

11
            1) A partially unredacted version of GEO’s Letter to ICE dated May 30, 2018, removing
12              redactions to the entire section following the sentence: “We have conducted an
13              estimation of the costs necessary to achieve compliance with the Plaintiffs.”

14          2) The underlying financial calculations, spreadsheets and analysis of the information

                included in GEO’s Letter to ICE related to compliance with the Plaintiffs, including
15
                all calculations of the cost that would be incurred if detainee labor presently done in
16
                the VWP were to be done by civilian employees paid at the prevailing wage, as
17
                testified to by Brian Evans, CFO. This order requires production of all such
18
                calculations as they pertain to the Northwest Detention Center specifically, as well as
19              aggregated information in which the Northwest Detention Center facility is included.

20          3) All other financial information and documents responsive to this Court’s prior order

21              to compel, ECF No. 133.

22

23

24

     ORDER GRANTING STATE OF WASHINGTON’S MOTION TO COMPEL PARTIALLY UNREDACTED
     LETTER AND RELATED FINANCIAL CALCULATIONS - 2
              Case 3:17-cv-05806-RJB Document 409 Filed 09/14/20 Page 3 of 3



 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 14th day of September, 2020.



                                           A
 4

 5
                                           ROBERT J. BRYAN
 6
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STATE OF WASHINGTON’S MOTION TO COMPEL PARTIALLY UNREDACTED
     LETTER AND RELATED FINANCIAL CALCULATIONS - 3
